Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 1 of 12 PageID #: 244



                  FOR THE EASTERN DISTRICT OF TEXAS
                         MARSHALL DIVISION

SEMCON IP INC.,               §
                              §
          Plaintiff,          §         CIVIL ACTION NO. 2:18-CV-00194-jrg
                              §
vs.                           §
                              §
TCT MOBILE INTERNATIONAL      §
LIMITED AND TCL COMMUNICATION §
TECHNOLOGY HOLDINGS LIMITED, §
                              §
          Defendants.         §

     TCT MOBILE INTERNATIONAL LIMITED’S REPLY IN SUPPORT OF
                  RULE 12(B)(2) MOTION TO DISMISS
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 2 of 12 PageID #: 245



        Defendant TCT Mobile International Limited (“TCT HK”) files this reply in support of its

motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2).

I.      SUMMARY OF ARGUMENT

        Plaintiff Semcon IP Inc. (“Semcon”) fails to meet its preliminary burden of establishing

personal jurisdiction as to TCT HK for four reasons. First, Semcon’s reliance on the “stream of

commerce” theory is misplaced. Semcon completely ignores the U.S. Supreme Court’s 2017

decision, Bristol-Myers Squibb, which severely curtails (if not terminates) the theory’s application.

Moreover, TCT HK does not manufacture the accused products and, therefore, the cases Semcon

cited are clearly distinguishable. Second, Semcon cites third-party websites that are not competent

evidence and which the Court should refuse to consider. Even considering those websites, however,

the exercise of jurisdiction is still not proper. Third, Semcon’s argument concerning TCT HK’s

ownership of trademarks is a complete red herring, evident by Semcon’s failure to cite even one case

in support of its contention that the ownership (and alleged license) of trademarks subjects TCT HK

to this Court’s jurisdiction. Fourth, the exercise of jurisdiction over TCT HK is neither reasonable

nor fair, especially given that Semcon elected not to sue the entity that actually imports and sells

products in the United States, presumably to avoid a venue challenge. In addition, Semcon is not

entitled to jurisdictional discovery as it has failed to meet its preliminary showing of personal

jurisdiction and has not cited to any evidence it believes it will uncover that will establish

jurisdiction. For these reasons, as set forth herein, TCT HK’s motion should be granted.

II.     FACTUAL BACKGROUND1

        As used herein, “accused products” means products that utilize System-on-a-Chip (SoCs)



1
  In support of this reply, TCT HK submits the Supplemental Declaration of Anming Yang, which
is attached as Exhibit 1. TCT HK also incorporates those facts set forth in its motion (ECF No. 14)
by reference. The facts set forth herein are for the time period six years prior to the filing of this suit
through the date of the Supplemental Declaration. Ex. 1 ¶ 5.
                                                    1
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 3 of 12 PageID #: 246



and “associated software that perform DCVS or DVFS for power management, including

Qualcomm Snapdragon SoCs including at least the Snapdragon 200, 400 and 615 SoCs” and

“Alcatel One Touch Idol 3, One Touch Pop Icon, and One Touch Pop Mega LTE smartphones,”

referenced in Plaintiff’s Complaint, and “Alcatel Idol 5S smartphone” and “Alcatel A30 tablet”

referenced in Plaintiff’s Response. Ex. 1 ¶ 6. This definition includes all products referenced in

Plaintiff’s Complaint and Response. Id.

       TCT HK did not and does not manufacture the accused products. Id. ¶ 7. To be certain,

TCT HK did not and does not manufacture any smartphone or tablet. Id. ¶ 8. TCT HK did not and

does not sell the accused products to any person or entity in Texas. Id. ¶ 9. TCT HK did not and

does not sell any smartphone or tablet to any person or entity in Texas. Id. ¶ 10. TCT HK did not

and does not sell the accused products to a nationwide retailer in the United States. Id. ¶ 11. TCT

HK did not and does not own any subsidiary companies in the United States. Id. ¶ 12. TCT HK did

not and does not have an office, mailing address, or place of business in Texas. Id. ¶ 13. TCT HK

did not and does not have any bank accounts in Texas. Id. ¶ 18. TCT HK did not and does not own

or lease any real property in Texas. Id. ¶ 14. TCT HK has not appointed an agent for the service of

process in Texas. Id. ¶ 15. TCT HK was not and is not registered to do business in Texas. Id. ¶ 16.

TCT HK had no and has no employees, let alone employees that reside or work in Texas. Id. ¶ 17.

TCT HK did not and does not license any trademarks to any person or entity in Texas. Id. ¶ 19.

TCT HK has not entered into any agreements for the accused products with any person or entity in

Texas. Id. ¶ 20. TCT HK does not market or advertise the accused products in Texas. Id. ¶ 21.

III.   ARGUMENT AND AUTHORITIES

       As set forth herein, Semcon fails to make a preliminary showing of personal jurisdiction as

to TCT HK, an entity that does not manufacture the accused products nor sell them to any person

or entity in Texas. Semcon also has not met its burden for jurisdictional discovery.

                                                  2
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 4 of 12 PageID #: 247



          A.     Semcon has not made a preliminary showing of personal jurisdiction.

          Semcon contends specific—rather than general—jurisdiction exists as to TCT HK in this

case. See Resp. at 1 (arguing TCT HK is subject to personal jurisdiction under a stream of commerce

theory); see Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 927 (U.S. 2011) (explaining

that a stream of commerce theory cannot be the basis for general jurisdiction). This Court may

exercise specific jurisdiction over TCT HK if: (1) TCT HK purposefully directed activities at

residents of Texas; (2) the claims in this suit arise out of or relate to TCT HK’s activities with Texas;

and (3) assertion of personal jurisdiction over TCT HK is reasonable and fair. DietGoal Innovations

LLC v. Arby's Rest. Group, Inc., 2:11CV418, 2012 WL 12893803, at *2 (E.D. Tex. Sept. 25, 2012)

(citing Synthes (U.S.A.) v. G.M. Dos Reis Jr. Ind. Com de Equip. Medico, 563 F.3d 1285, 1297 (Fed. Cir.

2009)).

          As set forth herein, Semcon fails to make a preliminary showing of personal jurisdiction

against TCT HK for at least four reasons: (1) the stream of commerce theory does not apply; (2) the

bulk of Semcon’s exhibits are not competent evidence; (3) Semcon’s trademark theory completely

misses the mark in this suit for patent infringement; and (4) the exercise of jurisdiction over TCT

HK is neither reasonable nor fair.

                 1.     The stream of commerce theory does not confer jurisdiction.

          Semcon argues that TCT HK is subject to this Court’s jurisdiction under a stream of

commerce theory because “TCT Mobile places the Accused Products into the stream of commerce

through a distribution channel it established with TCT US, with knowledge that, through TCT US’s

distribution, the accused devices will be sold nationwide, including in Texas.” Resp. at 7 (ECF No.

17). This theory fails for at least two reasons, including (i) it ignores Supreme Court precedent, and

(ii) overlooks the fact that TCT HK does not manufacture the accused products, let alone any

smartphones or tablets.

                                                   3
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 5 of 12 PageID #: 248



                         a.      Semcon ignores Supreme Court precedent.

        On June 19, 2017, the Supreme Court decided Bristol-Myers Squibb Co. v. Superior Court of

California, San Francisco County, 137 S. Ct. 1773, 1780 (2017). The Supreme Court held that due

process did not allow the exercise of specific personal jurisdiction over Bristol-Myers in California as

to non-resident plaintiffs’ claims because they did not allege that they were injured by any conduct

of Bristol-Myers that occurred in California. See generally id. Specifically, Bristol-Myers’s contract with

a California distributor to distribute the product at issue nationally was not a sufficient basis for

personal jurisdiction against Bristol-Myers in California. Id. at 1783. It was not alleged that Bristol-

Myers engaged in relevant acts with the distributor in California, nor was it alleged that Bristol-

Myers was derivatively liable for the distributor’s conduct in California. Id. Citing Walden v. Fiore, 571

U.S. 277, 286 (2014), the Supreme Court explained that “a defendant’s relationship with a third

party, standing alone, is an insufficient basis for jurisdiction.” Bristol-Myers, 137 S. Ct. at 1781.

        Thus, for specific jurisdiction to exist, it must be linked to the defendant’s particular acts

within the forum state. See id. at 1781 (“In order for a court to exercise specific jurisdiction over a

claim, there must be an affiliation between the forum and the underlying controversy, principally, an

activity or an occurrence that takes place in the forum State.”). “When there is no such connection,

specific jurisdiction is lacking regardless of the extent of a defendant’s unconnected activities in the

State.” Id.

        Several federal courts have held that Bristol-Myers effectively overruled the stream of

commerce theory as a basis for specific jurisdiction. See Shuker v. Smith & Nephew, PLC, 885 F.3d

760, 780 (3d Cir. 2018) (declining to adopt the stream of commerce theory as a basis for personal

jurisdiction); A.T. Through Travis v. Hahn, 341 F. Supp. 3d 1031, 1038–39 (E.D. Mo. 2018) (“To the

extent plaintiffs’ stream-of-commerce theory purports to attach specific personal jurisdiction on the

basis of mere foreseeability related to a defendant’s relationships with third parties, without any

                                                      4
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 6 of 12 PageID #: 249



attention paid to a defendant’s own discrete efforts to target a specific forum, the Court finds that

such a theory is inapplicable in light of Bristol-Myers, 137 S.Ct. at 1781-1783.”).

        Judge Schroeder recently applied Bristol-Myers in a suit for trademark infringement, Diece-Lisa

Indus., Inc. v. Disney Store USA, LLC, 2:12-CV-00400, 2017 WL 8786932 (E.D. Tex. Dec. 19, 2017).

In that case, the plaintiff sued defendants for alleged infringement of the “Lots of Hugs” mark,

specifically based on the alleged sale of infringing Toy Story 3 merchandise. Two defendants moved

to dismiss for lack of personal jurisdiction. The plaintiff argued jurisdiction existed as to the

defendants, even though they were not Texas residents, because they were licensors in non-exclusive

license agreements that allowed third parties in Texas to sell the allegedly infringing merchandise. Id.

at *3. Judge Schroeder noted the well-established principal that “a non-exclusive license agreement

alone is insufficient to trigger personal jurisdiction over the licensor.” Id. (citing Red Wing Shoe Co.,

Inc. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1361–62 (Fed. Cir. 1998); Breckenridge Pharm., Inc. v.

Metabolite Laboratories, Inc., 444 F.3d 1356, 1366 (Fed. Cir. 2006); Catalyst Medium Four, Inc. v.

CardShark, LLC, 2015 WL 1412591, at *6 (W.D. Tex. Mar. 26, 2015)). Judge Schroeder then noted

the absence of “the requirement under Bristol-Myers Squibb of a connection between the presence in

the forum and the specific claims at issue.” Id.

        Semcon also contends jurisdiction exists because it was “foreseeable” that the products

would end up in Texas. See Resp. at 5 (ECF No. 17). Semcon’s “foreseeability” theory, however, has

been roundly rejected by the Supreme Court. See J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 882

(2011) (“The defendant’s transmission of goods permits the exercise of jurisdiction only where the

defendant can be said to have targeted the forum; as a general rule, it is not enough that the

defendant might have predicted that its goods will reach the forum State.”); Asahi Metal Indus. Co.,

Ltd. v. Superior Court of California, Solano County, 480 U.S. 102, 112 (1987) (“[A] defendant’s awareness

that the stream of commerce may or will sweep the product into the forum State does not convert

                                                     5
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 7 of 12 PageID #: 250



the mere act of placing the product into the stream into an act purposefully directed toward the

forum State.”); see also Maxchief Investments Ltd. v. Wok & Pan, Ind., Inc., 909 F.3d 1134, 1138 (Fed.

Cir. 2018) (explaining that it is not enough for the defendant’s conduct to have effect in the forum

state; “[r]ather, jurisdiction must be based on intentional conduct by the defendant directed at the

forum” (internal quotation marks omitted)).

       Here, Semcon has not established “a connection between the forum and the specific claims

at issue.” Bristol-Myers, 137 S. Ct. at 1781. Semcon has not proven that TCT HK targeted Texas or

purposefully directed any act toward Texas. Nicastro, 564 U.S. at 882; Asahi, 480 U.S. at 112. To the

contrary, TCT HK has not sold the accused products (or any smartphone or tablet) to any person or

entity in Texas, nor has it marketed or advertised the accused products in Texas. Ex. 1 ¶¶ 9, 10, 21.

Semcon simply cannot connect any allegedly infringing act to anything that TCT HK has done in

Texas. For this reason alone, TCT HK’s motion should be granted.

                       b.      TCT HK does not manufacture the accused products.

       Setting aside the above, Semcon’s stream of commerce theory does not even apply as the

cases it cites concern defendants that actually manufactured the products at issue. See IDQ Operating,

Inc. v. Aerospace Communications Holdings Co., Ltd., 6:15-CV-781, 2016 WL 5349488, at *4 (E.D. Tex.

June 10, 2016), report and recommendation adopted sub nom. Armor All/STP Products Co. v. Aerospace

Commc’ns Holdings Co., Ltd, 6:15CV781, 2016 WL 5338715 (E.D. Tex. Sept. 23, 2016) (“[Defendant]

does not dispute that it sells its products to Wal-Mart, a nationwide retailer, and that Wal-Mart sells

the products ‘everywhere,’ including Texas.”)2 ; MHL Tek, LLC v. Nissan Motor Co., 2:07-CV-289

(TJW), 2008 WL 910012, at *1 (E.D. Tex. Apr. 2, 2008) (noting that the defendant built the cars).

       Here, TCT HK does not manufacture the accused products, let alone any smartphone or



2
 This case is further distinguishable because TCT HK does not sell the accused products to a
nationwide retailer in the United States. Ex. 1 ¶ 11.
                                                    6
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 8 of 12 PageID #: 251



tablet. Ex. 1 ¶¶ 7, 8. Semcon’s cases are plainly inapposite.

                2.      The Court should strike Semcon’s “evidence.”

        In deciding TCT HK’s motion, the Court may consider affidavits or other recognized

methods of discovery. E.g., Revell v. Lidov, 317 F.3d 467, 469 (5th Cir. 2002). Semcon submits several

websites in support of its response, including Exhibits C–M. However, these are not TCT HK

websites and, as such, are hearsay. Ex. 1 ¶ 22; see Fed. R. Evid. 801(c). “Generally, relying solely on

unverified hearsay evidence will not pass the muster of the due process requirements.” Farmer Boys’

Catfish Kitchens Int’l, Inc. v. Golden W. Wholesale Meats, Inc., 18 F. Supp. 2d 656, 662 (E.D. Tex. 1998).

“This is particularly true when the nonresident defendant puts on equally compelling evidence to

rebut the conclusory allegations.” Id. TCT HK therefore objects to Exhibits C–M and asks the

Court to strike the same.3

                3.      TCT HK’s alleged license of trademarks is not a basis for personal
                        jurisdiction.

        Semcon asserts that because TCT HK owns trademarks associated with the accused

products and because those trademarks are used in the U.S., “the Court may infer that these

trademarks are licensed by [TCT HK] for use through the U.S. including Texas.” Resp. at 7 (ECF

No. 17) (citing Exhibits B and C). Notably, Semcon fails to cite a single case in support of this

theory. Semcon also relies upon Exhibit C for this assertion, which is not competent evidence, as set

forth above. Even if the Court were to consider Exhibit C, however, it is unclear who this website

belongs to (not TCT HK, see Ex. 1 ¶ 22) and what exactly it demonstrates. And, even if it does

demonstrate that trademarks for the accused products “are used in the US by [TCT HK’s] affiliates

when the accused products are offered for sale” (it does not), this still does not establish any



3
  Even if the Court considered Exhibits C–M, they do not support the exercise of personal
jurisdiction over TCT HK as they do not establish any conduct by TCT HK in Texas connected to
the alleged infringement at issue in this suit.
                                                 7
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 9 of 12 PageID #: 252



purposeful conduct by TCT HK in Texas. Plainly, Semcon asks the Court to make an inference,

without offering any evidence or even a factual allegation in its Complaint in support of the same.

        Setting all this aside, even in cases of trademark infringement, courts have found a license

agreement to be an insufficient basis for personal jurisdiction. In Sunshine Kids Found. v. Sunshine Kids

Juvenile Products, Inc., the plaintiff argued that jurisdiction was proper because the defendants licensed

the trademarks at issue to an affiliated entity that used the trademarks to carry out the alleged

infringement in the forum state. CIV. A. H-09-2496, 2009 WL 5170215, at *7 (S.D. Tex. Dec. 18,

2009). The Court disagreed: “[a]bsent evidence from which the court could infer that the activities

of [the affiliate] in Texas were conducted at the direction of, and/or for the benefit of, [defendants],

the court concludes that it is unable to exercise personal jurisdiction over either of these two

defendants.” Id. at *9. Judge Schroeder reached the same result in Diece-Lisa, 2017 WL 8786932, as

discussed above.

        Here, this is not even a suit for trademark infringement nor has TCT HK licensed any

trademarks to any person or entity in Texas. Ex. 1 ¶ 19. Semcon’s theory, therefore, is even more

attenuated. Bristol-Myers, 137 S. Ct. at 1781 (explaining that specific jurisdiction requires “a

connection between the forum and the specific claims at issue”). Simply put, TCT HK’s ownership

of U.S. trademarks is an insufficient basis to confer jurisdiction over it in Texas. “[I]t would be a

harsh punishment to subject a trademark owner to personal jurisdiction in a foreign state for merely

attempting to protect its mark.” Diece-Lisa, 2017 WL 8786932, at *3.

                4.      The exercise of jurisdiction is neither reasonable nor fair.

        Semcon contends the application of personal jurisdiction on TCT HK is reasonable and fair

because (i) the United States has a substantial interest in enforcing its patent laws, (ii) Semcon is a

resident of this district, (iii) Semcon does not have other alternatives to seek redress from TCT HK,

and (iv) TCT Mobile must be familiar with the U.S. court system because it owns U.S. trademarks.

                                                    8
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 10 of 12 PageID #: 253



See Resp. at 9–10 (ECF No. 17). Each contention lacks support.

        First, Semcon contends the U.S. has a substantial interest in enforcing its patent laws. This is

premised, however, on the defendant actually committing an infringing act in the forum state—an

allegation Semcon has failed to establish here. Second, Semcon argues it is “a resident of this

District.” Resp. at 9 (ECF No. 17). Semcon has also stated “its principal place of business [is]

located at 100 W. Houston Street, Marshall, Texas 75670.” Compl. at 1 (ECF No. 1). According to

its filings with the Texas Secretary of State, however, Semcon’s addresses and principal place of

business are in Rye, New York.4 Any connection Semcon has to Marshall, Texas appears to be only

through its local counsel.

        Third, Semcon contends it has no other alternatives to seek redress from TCT HK. In

reality, Semcon could sue the entity that actually imports and sells mobile phones and tablets into

the U.S.—TCT Mobile (US) Inc. (“TCT US”). Ex. 1 ¶ 24. Rather than sue this entity, Semcon sued

TCT HK and another Chinese company that has yet to be served. Presumably, Semcon did so to

avoid a venue challenge as TCT US is a Delaware corporation that has its principal place of business

in Irvine, California. Ex. 1 ¶ 23.

        Lastly, Semcon relies upon Synthes, 563 F.3d at 1299 for its proposition that TCT HK will

not be greatly inconvenienced by having to litigate in Texas. Resp. at 9-10. In Synthes, the defendant’s

representatives had “traveled to the United States for, among other things, trade shows, which

suggests that, as far as [defendant] is concerned, travel itself is not unduly burdensome.” 563 F.3d at

1299. Semcon has made no similar allegation here. Instead, Semcon contends the U.S. legal system is

not truly foreign as TCT HK owns close to two dozen U.S. trademarks. Resp. at 10. However, as

Judge Schroeder explained, “it would be a harsh punishment to subject a trademark owner to

personal jurisdiction in a foreign state for merely attempting to protect its mark.” Diece-Lisa, 2017



                                                   9
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 11 of 12 PageID #: 254



WL 8786932, at *3.

          B.      Semcon has not met its burden for jurisdictional discovery.

          In its response, Semcon asks that it be permitted to conduct jurisdictional discovery before

the Court rules on TCT HK’s motion. See Resp. at 10 (ECF No. 17). Semcon bears the burden of

demonstrating the necessity of jurisdictional discovery. WorldVentures Holdings, LLC v. Mavie,

4:18CV393, 2018 WL 6523306, at *11 (E.D. Tex. Dec. 12, 2018) (citing Monkton Ins. Srvs, Ltd. v.

Ritter, 768 F.3d 429, 434 (5th Cir. 2014)). Semcon must first make a “preliminary showing of

jurisdiction by presenting factual allegations that suggest with reasonable particularity the possible

existence of the requisite contacts.” Id. (internal quotation marks omitted). Semcon must then

“identify the discovery needed, the facts expected to be obtained thereby, and how such information

would support personal jurisdiction.” Id.

          Here, Semcon has failed on both counts. Semcon “ha[s] not identified the factual allegations

suggesting that requisite contacts exist, the facts [it] expect[s] to obtain from discovery, or how this

information may establish personal jurisdictional discovery.” Id. at *12. Whereas, here, “the lack of

personal jurisdiction is clear, discovery would serve no purpose and should not be permitted.” Due’s

Wrecker Serv. v. Metro Tow Trucks (Canada) Ltd., 9:16-CV-13-MHS-ZJH, 2016 WL 5329634, at *3

(E.D. Tex. Aug. 30, 2016), report and recommendation adopted sub nom. Serv. v. Metro Tow Trucks (Canada),

Ltd., 9:16-CV-13, 2016 WL 5079987 (E.D. Tex. Sept. 19, 2016) (citing Wyatt v. Kaplan, 686 F.2d 276,

284 (5th Cir. 1982)).

IV.       CONCLUSION

          For the reasons set forth herein, TCT HK respectfully requests that its motion be granted,

Semcon’s claims against TCT HK be dismissed, and that TCT HK be awarded such other and

further relief to which it may be justly entitled.


4
    See Ex. 2. The Court may take judicial notice of Secretary of State filings. See Fed. R. Evid. 201(b).
                                                     10
Case 2:18-cv-00194-JRG Document 22 Filed 02/15/19 Page 12 of 12 PageID #: 255



                                                  Respectfully submitted,

                                                  s/ Daniel R. Foster
                                                  Daniel R. Foster
                                                  California Bar No. 179753
                                                  dfoster@mwe.com
                                                  MCDERMOTT WILL & EMERY LLP
                                                  18565 Jamboree Road, Suite 250
                                                  Irvine, CA 92612-2565
                                                  (949) 851-0633
                                                  (949) 851-9348 (facsimile)

                                                  Ya-Chiao Chang
                                                  Texas Bar No. 24070992
                                                  ychang@mwechinalaw.com
                                                  MWE CHINA LAW OFFICES
                                                  28th Floor, Jinmao Tower
                                                  88 Century Ave.
                                                  Shanghai 200121 China
                                                  +86 21 6105 0947
                                                  +86 21 6105 0501 (facsimile)

                                                  Calli A. Turner
                                                  Texas Bar No. 24088558
                                                  cturner@mwe.com
                                                  MCDERMOTT WILL & EMERY LLP
                                                  2501 N. Harwood, Suite 1900
                                                  Dallas, TX 75201
                                                  (214) 295-8056
                                                  (972) 232-3098 (facsimile)

                                                  ATTORNEYS FOR DEFENDANT TCT
                                                  MOBILE INTERNATIONAL LIMITED




                                 CERTIFICATE OF SERVICE
         I hereby certify that on February 15, 2019, a true and correct copy of the foregoing
document was served by electronic transmission through the Court’s Case Management Electronic
Case Filing system.
                                                  s/ Calli Turner
                                                  Calli Turner




                                             11
